DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retainer”, “receiver”, and “mover” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Alain (FR2718065A1), note also attached English language machine translation.
Regarding claim 7, Alain discloses a magnetic cleaner in at least figures 1-2, (i.e. a cleaning assembly, title/abstract; note preamble is intended use and not given further patentable weight as it does not establish any distinction in the construction thereof since ‘separate’ has no clear distinct structure implied by it; note also MPEP 2112.02) for magnet assemblies (the details of the magnet assemblies are material worked upon/intended use), the cleaning assembly (100) comprising: 
a base (bottom of housing 1, see at drain 4); and 
a vertically extending main body (vertical/side walls of housing 1), wherein the cleaning assembly comprises a retainer (9) configured to retain the magnet assembly (magnets 8, horizontal portions of wiper 12) to the main body (1) and a receiver (connection point of scraper 12 to rod 13) configured to receive and accommodate the wiper assembly (horizontal portions of wiper 12), wherein the receiver (connection point of scraper 12 to rod 13) for the wiper assembly is arranged to a mover (jack 14 with rod 13) configured to move the wiper assembly in a longitudinal direction of the magnet rods (capable of).
Regarding claim 8, Alain further provides wherein the mover (14) for moving the wiper assemblyin longitudinal direction of the magnet rods comprises a driving unit (13) arranged movable to a vertically extending column (14), integrated or arranged to the main body (see figures 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alain (FR2718065A1), note also attached English language machine translation and in view of Stahl (WO 2013/071921).
Regarding claims 12-13, Alain provides all limitations set forth above. Alain further provides a drain (4) for removing collected material from the housing. Alain does not expressly provide for a weighing arrangement to weigh the collected material in a container or a box.
	Stahl provides that magnetic material is collected (abstract) and subsequently discharged to a container (3) in figure 1 wherein the material is weighed by a scale (12). Stahl notes this is useful for a fully automated system (page 5).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provides Alain at the drain a container and weighing device as taught by Stahl for the purpose of enabling collection and automatic control of the magnetic device.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alain (FR2718065A1), note also attached English language machine translation and in view of Simonson (US 2011/0139722).
Regarding claims 15-16, Alain discloses all limitations set forth above. Alain does not expressly provide for a manipulator assembly for removing/inserting magnetic assemblies.
	Simonson discloses a system for a magnetic separator (title/abstract) in figure 9, wherein magnetic assemblies (50a, 50b) are removed from housings via a crane (manipulator, 250).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Alain to provide a crane for inserting/removing magnetic assemblies for the purpose of allowing for separator maintenance and assembly handling.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alain (FR2718065A1), note also attached English language machine translation and in view of Stahl (WO 2013/071921) and in view of Simonson (US 2011/0139722).
Regarding claim 18, Alain discloses all limitations set forth above. Alain does not expressly provide for a manipulator assembly for removing/inserting magnetic assemblies.
	Simonson discloses a system for a magnetic separator (title/abstract) in figure 9, wherein magnetic assemblies (50a, 50b) are removed from housings via a crane (manipulator, 250).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Alain to provide a crane for inserting/removing magnetic assemblies for the purpose of allowing for separator maintenance and assembly handling.
Allowable Subject Matter
Claims 9-11, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 9, Alain is closest art of record. Alain does not provide for the required driving unit being arranged movably to a vertically extending shaft that is arranged in the vertically extending column. Alain only provides the jack assembly including a single column and a single shaft.
As per claims 10-11, Alain provides a cylindrical housing with no doors. This is cumulative to the prior art constructions (see also e.g. Simonson).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759